Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Application filed on 12/08/2017. Claims 1, 8 and 15 are independent claims.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed.     
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention. 
The cited references include Vase, Salvador and Wagner.
Vase discloses searching e-commerce sites, as well as other searching performed on the Internet, is often performed by receiving queries from users. A query refers to a request for information from one or more databases.  The search system searches one or more databases for items matching the query and then returns various items to be presented to a user. The items are presented in a ranked order based on predictions made by the search system as to the most relevant results for users. The 
Salvador discloses acoustic models, language models, natural language understanding models, and other models used in natural language processing (together referred to as natural language processing models) may be specialized or customized to varying degrees. Using the historical information input data and a machine learning model trained to produce probabilities based on the selected features. The models may be updated or generated based on by training the historical data or the previous search, (see Salvador: Col. 2 line 1-67, Col. 5 line 1-67 and Col. 9 line 1-67).  
Wagner discloses searching has become such an important feature of applications and operating systems for computer users. The skipped items can be examined based on their title and/or the (truncated) description summary presented to the user in the search results list. The search engine can be fine-tuned to return more relevant results. Result items that are clicked on and viewed, the length of such viewing, the content of the item including its title, whether any embedded links in the items were clicked on, and whether the user narrowed the query or initiated a new query can be examined to determine the relevancy of each item for the given query. The tokenized result ranking of interactions include clicking on items, ignoring or skipping items, clicking a "back" or "next" button, saving, emailing, or printing the item, and/or selecting one or more links embedded in any item. Result 
The prior art does not disclose or fairly suggest: “wherein the skip probability of the token in the result item title is a predicted likelihood that the result item title will be skipped because the token is part of the result item title, wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second  skip probability defining a set of skip probabilities of the first token and the second token of the identified result item.” For this reason claim 1 & 8 are allowed. Claim(s) 2-7 depend on an allowed independent claim 1. Claim(s) 9-14 depend on an allowed independent claim 8. 
The prior art does not disclose or fairly suggest: “wherein the skip probability of the token in the result item title is a predicted likelihood that the result item title will be skipped because the token is part of the result item title, wherein the identified result item is associated with the title score based on one of a first token having a first skip probability or a second token having a second  skip probability For this reason claim 15 is allowed. Claim(s) 16-20 depend on an allowed independent claim 15.
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164